Citation Nr: 1739837	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  He had active duty in the Republic of Vietnam (RVN) from August 17, to December 4, 1965. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Tiger Team in Cleveland, Ohio.  By that rating action, the Tiger Team denied service connection for hepatitis C.  Jurisdiction of the appeal currently resides with the Los Angeles, California Regional Office (RO).

The Veteran testified before the undersigned at a June 2012 Travel Board hearing.  The hearing transcript is of record.  

In December 2015 and August 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board's December 2015 remand noted that the issue of entitlement to service connection for hypertension had been raised by the record, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  Notably, the RO has still not adjudicated this matter.  See April 2016 Administrative Decision.  The Board does not have jurisdiction over it, so it is again referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current diagnosis of hepatitis C, which was incurred in active service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for hepatitis C.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for service connection for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service 
(or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he contracted hepatitis C as a result of having rendered first aid to wounded soldiers during active duty in Vietnam.  See June 2012 Travel Board hearing transcript.  He maintains that his risk factors include having received a tattoo on his right leg at age 15 (prior to service entrance) and sexual contact with prostitutes in Vietnam.  He denies having participated in any intravenous drug use or having received any blood transfusions.  See June 2012 Travel Board hearing transcript and February 2009 VA treatment report.

The Veteran's service personnel records reflect that his military occupational specialty (MOS) was a light weapons duty infantryman.  He served in Vietnam from August 17, to December 4, 1965.  Thus, the Board finds that his contention that he provided first aide to wounded soldiers in the field consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).

Service treatment records (STRs) are wholly devoid of any risk factors associated with hepatitis C.  The Veteran's pre-service and enlistment examination reports, dated in February 1962 and December 1963, respectively, as well as his December 1965 service separation examination report, reflect that all of the Veteran's systems were evaluated as "normal."  The examining clinicians did not indicate that the Veteran had any tattoos. 

Post-service VA treatment and examination reports include three VA opinions that are supportive of the claim.  

In April 2010, a VA physician opined that it was at least possible that the Veteran's hepatitis C was contracted as a result of jet-gun inoculations during military service, and that it was difficult to evaluate the probability of where the Veteran had contracted hepatitis C, but that it certainly could have been from his time in the service.  STRs reflect that the Veteran received the following vaccines: triple typhoid; tetanus toxoid; typhus; cholera; yellow fever; and, tuberculosis.  The VA physician noted that other possibilities [of transmission] included from the Veteran's tattoos.  See April 2010 VA Treating Physician's Questionnaire.

In August 2012, a VA physician opined that a possible route of blood-to-blood transmission for hepatitis C virus (HCV) was from the Veteran having received some of the others wounded soldiers' blood into his own cuts/abrasions.  See August 2012 medical opinion from E.M.W., MD.

The Board found the April 2010 and August 2012 VA physician's statements to be of minimal probative value in evaluating the Veteran's claim because they are equivocal and speculative in nature and were provided without any rationale.  
See Board remand.

Accordingly, the case was remanded to obtain a VA medical opinion.  The Veteran was afforded a VA examination and opinion in September 2016.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  Essentially, the examiner concluded that based on review of VA treatment records, service treatment records, examination and history of the Veteran, there is a 50 percent or greater probability that the Veteran's hepatitis C exposure could have occurred from either his jet-gun inoculation or exposure to wounded/bleeding service members.  However, as the examiner failed to give a rationale for his opinion, it is also lacking in probative value.  See September 2010 VA medical opinion.

The Veteran is competent to describe having received air gun inoculations (and the Board has no reason to doubt that he did receive such inoculations) and there is a possibility that such inoculations could be linked to hepatitis C transmission.  Furthermore, the Veteran is competent to report being exposed to blood from wounded service members during active service, within the perimeters of his job duties, which the Board has found to be consistent with the place, type and circumstances of his service, and therefore, conceded.  The Board attempted to obtain a VA opinion in this case.  Unfortunately, none of the opinions of record, including the September 2016 examiner opinion, are completely adequate.  Nevertheless, all three VA physicians have concluded that it is possible that the Veteran's hepatitis C was contracted as a result of jet-gun inoculations during military service or exposure to wounded/bleeding service members.  Therefore, the Board finds that the evidence is, at least, in equipoise.  Resolving reasonable doubt in the appellant's favor, service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for hepatitis C is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


